Citation Nr: 1430559	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1961 to January 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2013 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. During the Veteran's service he was not present on the landmass of Vietnam or in the inland waters of Vietnam and may not be presumed to have been exposed to herbicides, to include Agent Orange. 

2. There is no competent evidence of record to indicate the Veteran had actual exposure to herbicides, to include Agent Orange. 

3. Diabetes mellitus was not manifested in active service or within one year of service discharge and any current type II diabetes mellitus is not otherwise etiologically related to such service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002). 38 C.F.R. § 3.159 (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In the instant case, the veteran received notification prior to the initial unfavorable agency decision.  July 2009 and November 2011 notice letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally, the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013). 

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  The appellant has not identified any additional treatment records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2013).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from type II diabetes mellitus that is etiologically related to his active service.  As he is not competent to provide evidence of the etiology of a condition, the record is silent for a nexus between the Veteran's current disability and his active service.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.)  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a). 

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's diagnosed type II diabetes mellitus is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013). 

The Veteran asserts service connection for type II diabetes is warranted as directly due to active service.  Specifically, he asserts he was exposed to herbicides, namely Agent Orange, as he was assigned to the U.S.S. Eldorado during the approximately 60 days it spent off the coast of the Vietnam in 1964.  August 2011 Veteran's Statement.  

Initially, the Board observes that, if a veteran was exposed to an herbicide agent during active service, a number of diseases, including type II diabetes mellitus, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2013).

A veteran who, during active military, naval or air service, served in the Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  "Service in the Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Vietnam.  Id.  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

After reviewing the record the Board finds no reasons to doubt the Veteran's assertion that he served on the U.S.S. Eldorado during the time it spend off the coast of the Vietnam in 1964.  This, however, does little to advance the Veteran's claim of service connection for diabetes mellitus as secondary to herbicide exposure.  First, the Veteran has not claimed and the VA does not recognize the U.S.S. Eldorado as entering the inland waterways of the Vietnam.  Second, the VA does recognize a presumption of herbicide exposure for crewmembers of the U.S.S. Eldorado who served during July 1970.  See Agent Orange: Alphabetized Ships List, U.S. Department of Veterans Affairs, http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp (last updated Jan. 2014).  This is because it has been documented that crewmembers during this time period went ashore in Vietnam.  Nevertheless, the Veteran's DD 214 makes clear his active duty service ended approximately five years prior.  The serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  38 C.F.R. § 3.307(a)(6)(iii), see also Haas, supra.  Furthermore, the fact that the Veteran was never present on the landmass of Vietnam is supported by his own admission.  See March 2013 Board Hearing Testimony, August 2011 Veteran's Statement, July 2009 Veteran's Statement.  

The Veteran has put forth the argument that "[s]ervice records confirm that the El Dorado (AGC-11) and the USS Estes (AGC-12) conducted mirrored mission assignments with similar exposure risks.  AGC-12 is on the Veteran Administration's approved Agent Orange exposure list."  June 2012 Statement of Representative in Appeals Case.  The Board acknowledges that the U.S.S. Estes is on the VA list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records, but so is the U.S.S. Eldorado.  Agent Orange: Alphabetized Ships List, supra.  The issue is not only that the ship is on the list but that the Veteran served on the ship when military records show either the ship was in the inland waterways of Vietnam or crewmembers went ashore.  See 38 C.F.R. § 3.307(a)(6)(iii), see also Haas, supra.  Such information is included in the list in the "Activities in Vietnam" column beside each ship name.  At the earliest, the VA recognizes the U.S.S. Estes as conducting activities that possibly exposed crewmember to Agent Orange in March through October 1965.  In light of this, even if the U.S.S. Estes and Eldorado were recognized as conducted the exact same activities, the Veteran would not be entitled to a presumption of herbicide exposure because his active duty service ended in January 1965.  

The Veteran has stated an oily film settled on the deck of the U.S.S. Eldorado several times while it was off the coast of Vietnam.  March 2013 Board Hearing Testimony page 3.  While the Board does not doubt such an event occurred, the only evidence the Veteran has put forth that the oily film is herbicide or related to herbicide is his statement that "... in hindsight I would think that might easily been an herbicide."  Id.  Taking this into account the record contains no evidence affirmatively linking the oily film to herbicide.  Further, the Board finds the Veteran's statement, without further support, is speculation that does not raise reasonable doubt.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013). 

In the instant case, the evidence of record shows the Veteran does not meet the requirements for presumptive service connection of diabetes mellitus because of herbicide exposure.  Additionally, the same evidence does not support a finding of actual exposure to an herbicide agent.  As such, the Board finds the Veteran was not exposed to herbicides in service on either a presumptive or actual basis.  Therefore, the Veteran's claim for service connection for type II diabetes mellitus as secondary to herbicide exposure must fail.

As the Veteran's claim of service connection for type II diabetes mellitus as secondary to herbicide exposure fails, the Board will consider whether the evidence demonstrates that this disorder was incurred during service or is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To this extent, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim of service connection for type II diabetes mellitus must be denied. 

While a July 2009 primary care progress note indicates the Veteran currently has type II diabetes mellitus, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident or disorder incurred therein.  With regards to direct service connection, service treatment records are absent complaints, findings or diagnoses of diabetes mellitus.  In addition, the January 1965 Report of Medical Examination perform at Veteran's release to inactive duty, there is no indication of a chronic endocrine disorder noted.  Thus, there is no medical evidence that shows the Veteran suffered from diabetes mellitus during service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the Veteran has a current diagnosis of type II diabetes mellitus.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between his current diabetes mellitus and an event or occurrence in service.  The Board acknowledges the Veteran's assertions that his diabetes mellitus relates to his active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, there is no evidence or an assertion of a continuity of symptomology since active service in the present case.  The Board observes that a June 2009 diabetes consult report says Veteran's diabetes was "newly diagnosed" at this time.  This is approximately 44 years since the Veteran separated from service; this significant lapse in time between active service and the first evidence of diabetes mellitus weighs against the Veteran's claim.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Finally, certain chronic diseases, including diabetes mellitus, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran has given no indication that he was treated or diagnosed with diabetes mellitus within a year of service discharge.  Therefore, the presumption of service connection does not apply in this case. 

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his currently diagnosed diabetes mellitus is etiologically related to his active service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is also probative evidence against the claim for direct service connection.  In addition, the facts of this case do not warrant presumptive service connection for the Veteran's diabetes mellitus, because this condition did not manifest to a degree of 10 percent within one year of his discharge from active service, nor does the evidence indicate the Veteran was exposed to an herbicide agent either on a presumptive or actual basis. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for diabetes mellitus on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


